[Cite as State v. Lowe, 2019-Ohio-5183.]


                                        COURT OF APPEALS
                                     FAIRFIELD COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


 STATE OF OHIO                                  :   JUDGES:
                                                :
                                                :   Hon. W. Scott Gwin, P.J.
        Plaintiff-Appellee                      :   Hon. William B. Hoffman, J.
                                                :   Hon. Patricia A. Delaney, J.
 -vs-                                           :
                                                :   Case No. 19-CA-39
                                                :
 DENNIS RAY LOWE                                :
                                                :
                                                :
        Defendant-Appellant                     :   OPINION


CHARACTER OF PROCEEDING:                            Appeal from the Fairfield County Court
                                                    of Common Pleas, Case No.
                                                    2018CR536



JUDGMENT:                                           AFFIRMED




DATE OF JUDGMENT ENTRY:                             December 12, 2019




APPEARANCES:

 For Plaintiff-Appellee:                            For Defendant-Appellant:

 KENNETH W. OSWALT                                  DENNIS RAY LOWE, PRO SE
 Fairfield Co. Prosecutor’s Office                  Inmate No. 441-903
 239 W. Main Street, Suite 101                      878 Coitsville-Hubbard Road
 Lancaster, OH 43130                                Youngstown, OH 44505
Fairfield County, Case No. 19-CA-39                                                        2


Delaney, J.

       {¶1} Appellant Dennis Ray Lowe appeals from the July 8, 2019 Entry Regarding

Defendant’s Motion for Relief from Judgment and Motion to Dismiss of the Fairfield

County Court of Common Pleas dated July 8, 2019. Appellee is the state of Ohio.

                        FACTS AND PROCEDURAL HISTORY

       {¶2} This case arose on or around July 2, 2017, while appellant was incarcerated

at the Southeastern Correctional Institution (S.C.I.) upon a Summit County conviction for

aggravated murder. In appellee’s bond recommendation of August 15, 2017, appellee

summarized the facts of the instant case as follows:

                    Defendant fashioned an 8-inch shiv made of razor wire from

              the prison fence. He implies that this stabbing was payback for

              victim’s stealing some of his clothing and/or belongings and blows

              off the seriousness of the act. Victim required internal surgery to

              check vital organs for puncture wounds and has a scar from sternum

              to navel because of the surgery. Defendant is highly dangerous and

              has no constraint in using deadly force.

       {¶3} Appellant was charged by indictment with one count of felonious assault

pursuant to R.C. 203.11(A)(2) and R.C. 2903.11(D)(1)(a), a felony of the second degree

[Count I] and one count of possession of a deadly weapon while under detention pursuant

to R.C. 2923.131(B) and R.C. 2923.131(C)(2)(a), a felony of the first degree [Count II].

       {¶4} On February 13, 2018, appellant appeared before the trial court and

changed his previously-entered pleas of not guilty to ones of guilty. The trial court

accepted appellant’s guilty pleas, found him guilty as charged, and sentenced him to an
Fairfield County, Case No. 19-CA-39                                                     3


aggregate prison term of five years. The instant sentence was ordered to be served

consecutively to the sentence appellant was already serving in Summit County case

number 2002 CR 09-2684.

       {¶5} Appellant did not directly appeal from his convictions and sentence in the

instant case.

       {¶6} Instead, on December 5, 2018, appellant filed a pro se “Motion for Relief

from the Judgment (4) Judgment Void” (sic). In the motion, appellant asserted that the

Judgment Entry of Sentence dated February 28, 2018 was void because it was not signed

by the judge and was instead “signed by the prosecutor or bailiff and because of that it

does not meet the requirements of R.C. 2505.02(3) [sic] the signature of the judge or

Crim.R. 32(C).”1 Additionally, appellant argued the sentence was void “[b]ecause the 20

to life that defendant is serving under CR 02-09-2684 is not listed in the judgment entry

of sentence.”2

       {¶7} On February 11, 2019, a Notice was filed stating appellant’s motion for relief

from judgment was scheduled for non-oral hearing on February 21, 2019.




1 We note the Judgment Entry of Sentence, filed February 28, 2018, is signed by Judge
Richard E. Berens.
2 We note the Judgment Entry of Sentence, filed February 28, 2018, states in pertinent

part on pages 2 and 3:
              On [February 13, 2018], the Court sentenced the Defendant as to
       Count One to be confined, for a period of five (5) years, and as to Count
       Two, to be confined for a period of five (5) years, in the Ohio Department of
       Rehabilitation and Corrections.        Said sentences are to be served
       concurrently to each other for a total sentence of five (5) years. Further,
       the Court ordered that the sentence be served consecutively to the
       sentence ordered upon the Defendant in Summit County Case Number
       2002 CR 09-2684. (Emphasis added.)
Fairfield County, Case No. 19-CA-39                                                     4


       {¶8} On February 14, 2019, appellant filed a pro se “Motion to Dismiss,” arguing

the entire case should be dismissed because appellee did not respond in writing to his

Motion of December 5, 2018.

       {¶9} On March 6, 2019, appellee responded to appellant’s motion for relief form

judgment with a memorandum in opposition.

       {¶10} On July 3, 2019, appellant filed a pro se “Complaint – Request for Issuance

of Writ of Procedendo” seeking an order requiring the trial court to rule upon the motions

for relief from judgment and to dismiss.

       {¶11} On July 8, 2019, the trial court filed an “Entry Regarding Defendant’s Motion

for Relief from Judgment and Motion to Dismiss” overruling both motions.

       {¶12} Appellant now appeals from the trial court’s entry dated July 8, 2019.

       {¶13} Appellant raises two assignments of error:

                              ASSIGNMENTS OF ERROR

       {¶14} “I. MOTION SHOULD HAVE BEEN GRANTED SINCE JUDGMENT OF

CONVICTION & SENTENCING ENTRY DON’T MEET THE REQUIREMENTS OF R.C.

2505.02(2) THE SENTENCE.” (Sic throughout.)

       {¶15} “II. JUDGE’S SIGNATURE MUST BE LEGIBLE TO BE IN ACCORDANCE

WITH R.C. 2505.02(3) SIGNATURE OF JUDGE.” (Sic throughout.)

                                       ANALYSIS

                                           I., II.

       {¶16} Appellant’s two assignments of error are related and will be considered

together. He claims his sentence is void because the trial court insufficiently referenced
Fairfield County, Case No. 19-CA-39                                                        5


his Summit County sentence, and that his conviction and sentence should be vacated

because the sentencing entry was not signed by the trial court. We disagree.

       {¶17} We begin by noting we find no factual support in the record for either of

appellant’s arguments, as noted supra. Appellant repeatedly asserts that the trial court

did not sign the Judgment Entry of Sentence. We note the original entry is contained in

the record and is signed by the trial court. The trial court also affirmed the signature in

the entry overruling appellant’s motion for relief from judgment: “A review of the record

clearly indicates that the Judgment Entry was signed by the Judge, therefore the

Defendant’s argument is not well taken.” Entry, 1. Further, also as described supra, the

Judgment Entry of Sentence specifically states that the instant sentence is to be served

consecutively to the Summit County sentence.

       {¶18} Appellant failed to directly appeal from the Judgment Entry of Sentence

dated February 28, 2018, which he now claims is deficient.             Appellant raises his

arguments in an attempt at post-conviction relief, but waived his arguments due to res

judicata. As we will address, the arguments also fail on the merits.

       {¶19} Appellant argues the trial court’s Judgment Entry of Sentence violates Ohio

Crim. R. 32(C), which provides in pertinent part, “A judgment of conviction shall set forth

the fact of conviction and the sentence. * * * *. The judge shall sign the judgment and the

clerk shall enter it on the journal. A judgment is effective only when entered on the journal

by the clerk.”   These are substantive requirements that must be included within a

judgment entry of conviction to make it final for purposes of appeal and “shall” be included

in the judgment entry of conviction. State v. Lester, 130 Ohio St. 3d 303, 2011-Ohio-5204,

958 N.E.2d 142, ¶ 11. These requirements are the fact of the conviction, the sentence,
Fairfield County, Case No. 19-CA-39                                                       6


the judge's signature, and the entry on the journal by the clerk. Id., emphasis in original.

A judgment entry of conviction that includes the substantive provisions places a defendant

on notice that a final judgment has been entered and the time for the filing of any appeal

has begun. Id., internal citation omitted; App.R. 4(A). As we found supra, the judge’s

signature is on the Judgment Entry of Sentence.

       {¶20} Appellant also asserts that the judgment entry of sentence violated R.C.

2505.02(3) [sic] because the judge’s signature is illegible, but we find no such

requirement, and no such code section corresponding to appellant’s argument.3



3R.C. 2505.02(B) states: An order is a final order that may be reviewed, affirmed,
modified, or reversed, with or without retrial, when it is one of the following:
       (1) An order that affects a substantial right in an action that in effect
       determines the action and prevents a judgment;
       (2) An order that affects a substantial right made in a special proceeding or
       upon a summary application in an action after judgment;
       (3) An order that vacates or sets aside a judgment or grants a new trial;
       (4) An order that grants or denies a provisional remedy and to which both
       of the following apply:
       (a) The order in effect determines the action with respect to the provisional
       remedy and prevents a judgment in the action in favor of the appealing party
       with respect to the provisional remedy.
       (b) The appealing party would not be afforded a meaningful or effective
       remedy by an appeal following final judgment as to all proceedings, issues,
       claims, and parties in the action.
       (5) An order that determines that an action may or may not be maintained
       as a class action;
       (6) An order determining the constitutionality of any changes to the Revised
       Code made by Am. Sub. S.B. 281 of the 124th general assembly, including
       the amendment of sections 1751.67, 2117.06, 2305.11, 2305.15, 2305.234,
       2317.02, 2317.54, 2323.56, 2711.21, 2711.22, 2711.23, 2711.24, 2743.02,
       2743.43, 2919.16, 3923.63, 3923.64, 4705.15, and 5111.018 (renumbered
       as 5164.07 by H.B. 59 of the 130th general assembly1), and the enactment
       of sections 2305.113, 2323.41, 2323.43, and 2323.55 of the Revised Code
       or any changes made by Sub. S.B. 80 of the 125th general assembly,
       including the amendment of sections 2125.02, 2305.10, 2305.131, 2315.18,
       2315.19, and 2315.21 of the Revised Code;
       (7) An order in an appropriation proceeding that may be appealed
       pursuant to division (B)(3) of section 163.09 of the Revised Code.
Fairfield County, Case No. 19-CA-39                                                      7


         {¶21} Appellant further argues that the trial court was required to cite his “life

sentence” in stating the terms of the consecutive sentence in the instant case. We have

reviewed the trial court’s sentencing entry and find it sufficiently indicates appellant’s

instant sentence is to be served consecutively with the Summit County sentence.

Appellant cites R.C. 2505.02 as the basis for his argument, but again, we find no statutory

authority that corresponds to his argument.4

         {¶22} Instead, we find the judgment entry of appellant’s convictions and sentence

constituted a final, appealable order pursuant to Crim.R. 32 and R.C. 2505.02. Having

failed to file a direct appeal, appellant’s arguments are barred by res judicata. Under the

doctrine of res judicata, a final judgment of conviction bars the convicted defendant from

raising and litigating in any proceeding, except an appeal from that judgment, any defense

or any claimed lack of due process that was raised or could have been raised by the

defendant at the trial which resulted in that judgment of conviction or on an appeal from

that judgment. State v. Perry, 10 Ohio St. 2d 175, 180, 226 N.E.2d 104 (1967).

         {¶23} We conclude appellant’s arguments are not supported by facts in the record

or by any relevant authority. Moreover, the arguments are barred by res judicata. The

two assignments of error are thus overruled.




4   See id.
Fairfield County, Case No. 19-CA-39                                                 8


                                   CONCLUSION

      {¶24} Appellant’s two assignments of error are overruled and the judgment of the

Fairfield County Court of Common Pleas is affirmed.

By: Delaney, J.,

Gwin, P.J. and

Hoffman, J., concur.